DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 4, line 3, “the surface” is unclear as to which surface is being referred to.  It is suggested that –of the shell—be inserted after “the surface”.
             In claim 5, line 3, “the surface” is unclear as to which surface is being referred to.  It is suggested that –of the shell—be inserted after “the surface”.
             In claim 20, line 18, “to enable the appliance body” is unclear, as to what the appliance body is enabled to do.  It is suggested that --to apply a force vector at a contact point on the tooth to cause movement of the tooth toward a desired position of the tooth when the removable dental appliance is worn by the patient—be inserted after “to enable the appliance body”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12,14,16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz et al 20150157421.
               With regard to claim 1, Martz et al disclose a removable dental appliance (see figs. 1 and 11) comprising an appliance body configured to at least partially surround a plurality of teeth of a dental arch of a patient, the body comprising a shell 15 shaped to engage a tooth of the plurality of teeth in an initial position of the tooth, and a gingival ridge 16 extending from a first interproximal region of the appliance body at a mesial portion of the shell 15 along a gingival edge of the shell 15 to a second interproximal region of the appliance body at a distal portion of the shell 15, wherein the gingival ridge 16 is configured to engage a lingual surface of the tooth below a height of contour of the tooth, or a labial surface of the tooth below the height of contour (note that the shell engages both lingual and labial surfaces of the teeth, and engages below where the contour of the tooth begins), to enable the appliance body to apply a force vector at a contact point on the tooth (the shell of Martz et al applies forces to the teeth at multiple contact points) to cause movement of the tooth toward a desired position of the tooth when the removable dental appliance is worn by the patients.    See paragraph 64.


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First interproximal region)][AltContent: textbox (Gingival ridge)]                                                      
    PNG
    media_image1.png
    294
    357
    media_image1.png
    Greyscale

[AltContent: textbox (Second interproximal region)]                              


                 With regard to claim 2, note that the removable dental appliance of Martz et al comprises an aligning tray.  The appliance is considered to be a “tray” since it engages all of the teeth.
                  With regard to claim 3, the gingival ridge 16 of Martz et al inherently results in the gingival portion of the appliance body being stiffer than that labial or lingual faces of the shell, since it is clear that the ridge 16 is thicker than the labial or lingual faces.
                  With regard to claim 4, note that the shell 15 comprises a surface (the interior of the shell) that defines a void internal to the shell, wherein the surface is shaped to receive the tooth in a desired position.
                   With regard to claim 5, note that the gingival ridge 16 is configured to engage the lingual and labial surfaces of the tooth (front and back) to urge an occlusal portion of the surface of the shell (the 
                With regard to claims 6-8 note that the appliance body is configured to apply a vector force at a contact point (any point where the appliance contacts the tooth) opposite from a portion of the void (the interior cavity that receives the tooth), to cause movement of the tooth toward the portion of the void when the appliance is worn by the patient.  Since the appliance body contacts the teeth at multiple points, the body applies multiple force vectors at multiple contact points on the tooth, opposite from portions of the interior void of the shell. This occurs on both sides of the shell, since the shell contacts the tooth on both lingual and labial surfaces of the tooth.
                With regard to claim 9, since the appliance contacts the entire tooth, any point that it contacts near the occlusal surface of the tooth is considered to be a “first contact point” and any point that it contacts near the gingival surface of the tooth is considered to be a “second contact point”.
                 With regard to claim 10, since the appliance contacts the entire tooth, any point that it contacts on the lingual surface of the tooth is considered to be a “first contact point” and any point that it contacts on a labial surface of the tooth is considered to be a “second contact point”.
                 With regard to claim 11, the gingival ridge 16 of Martz et al inherently reduces engagement of the shell 15 on the lingual and labial surfaces of the shell, adjacent the ridge 16, due to the increased thickness of the ridge 16.
                 With regard to claim 12, note that each gingival ridge 16 comprises first (left) and second (right) portions that extend from the first and second interproximal regions (extending toward the middle of the ridge 16) to first and second positions of the gingival edge of the shell 15.
                  With regard to claim 14, it appears that the cross section of the ridge 16 is substantially constant.  See figs 1 and 11.

                   With regard to claim 17, note that Martz et al disclose the shell 15 may be formed of a clear polymeric material (par 55), and the ridge 16 may be formed of a “clear” material (par 64).  Thus, Martz et al contemplate different materials for the shell 15 and the ridge 16.
                   With regard to claim 18, note that the appliance also comprises a reinforcing rib 17, extending from an exterior surface of the appliance body, the rib resulting in the appliance body at the rib being stiffer than adjacent portions of the body.  This occurs by making the rib 17 out of a wire material.  See paragraph 57.
                  With regard to claim 19, note that Martz et al contemplates a system comprising an ordered set of appliances that reposition teeth, utilizing the appliance as recited in claim 1.  See paragraph 55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Martz et al 20150157421.
               With regard to claim 13, although Martz et al do not disclose the ridge 16 to have a thickness between about 0.1 mm and about 0.5 mm, and a width of between about 0.5 mm and about 2.0 mm, it would have been obvious to one skilled in the art to form the ridge with such dimensions, or any desired dimensions, depending upon the amount of gingival protection required of the ridge 16.
              With regard to claim 15, although Martz et al do not explicitly disclose the ridge to have a varying cross section along the gingival edge of the appliance, it would have been obvious to one skilled in the art to vary the cross section of the ridge, if one wished for a thinner portion of the ridge to be able to accommodate the interproximal spaces between teeth.
              
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772